DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then proceeding to the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “upon determining that the aircraft has reached the first mode of operation, acquiring a first baseline fuel flow of the first engine, the first baseline fuel flow being determined as an average actual fuel flow of the first engine established over a period of time while operating in accordance with the first mode of operation, and acquiring a second baseline fuel flow of the second engine, the second baseline fuel flow being determined as an average actual fuel flow of the second engine established over the period of time while operating in accordance with the first mode of operation,” and “and triggering a fuel leak detection based on an analysis of the first baseline fuel flow, the first current fuel flow, the second baseline fuel flow and the second current fuel flow”, are abstract ideas, as they involve combination of mental process and usage of mathematical concept. Note that the limitation “first mode of operation” is recited at high level of generality. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “monitoring a first current fuel flow measured at the first engine and a second current fuel flow measured at the second engine,” but said limitations are merely directed to insignificant data collection activity, recited at high level of generality. The claims additionally recite “a processor” and “non-transitory computer readable medium comprising logic,” but said limitations are merely directed to general purpose computer and associated memory used in the implementation of the abstract ideas. The claims do not improve the functioning of any processor or devices. In short, the claims do not recite sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “monitoring a first current fuel flow measured at the first engine and a second current fuel flow measured at the second engine,” but said limitations are merely directed to data collection activity, recited at high level of generality, that are well-understood, routine and conventional. The claims additionally recite “a processor” and “non-transitory computer readable medium comprising logic,” but said limitations are merely directed to general purpose computer and associated memory used in the implementation of the abstract ideas, that are also well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US-PGUB 2008/0125930 (hereinafter Johnson) in view of Kyllingstad, US-PGPUB 2009/0241642 (hereinafter Kyllingstad)

          Regarding Claim 1, 4 and 17. Johnson discloses detecting a fuel leak in an aircraft, the aircraft comprising a first engine and a second engine (Abstract; Paragraph [0023], multi engine aircraft, preferably has two engines), comprising: upon determining that the aircraft has reached a first mode of operation (Fig. 11, Paragraph [0025], both engines running at equal thrust? Fig. 11, cruise thrust?) (Note: the limitation “upon determining that the aircraft has reached a first mode of operation” is a contingent claims, and for method claim, the limitations proceeding said contingent do not need to be considered. Similarly, the claims 17-20 are method claims, and the limitation “upon determining that an aircraft comprising a first engine and second engine has reached a first mode of operation” is a contingent claim, and any proceeding claims thereafter do not need to be considered) (see MPEP 2111.04, section II):
acquiring a first baseline fuel flow of the first engine, the first baseline fuel flow being determined as an actual fuel flow of the first engine established over a period of time while operating in accordance with the first mode of operation, and acquiring a second baseline fuel flow of the second engine, the second baseline fuel flow being determined as an actual fuel flow of the second engine established over the period of time while operating in accordance with the first mode of operation (Paragraph [0025], obtaining fuel flow for both engines during equal thrust; Fig. 11; Paragraph [0030]); 

monitoring a first current fuel flow measured at the first engine and a second current fuel flow measured at the second engine (Paragraph [0025], comparing fuel flow of the first engine to the fuel flow of the second engine); and triggering a fuel leak detection based on an analysis of the first baseline fuel flow, the first current fuel flow, the second baseline fuel flow and the second current fuel flow (Paragraph [0025], disagreement between the fuel flow of the first engine and the second engine[Wingdings font/0xE0]possible leak)

Johnson does not disclose fuel flow being determined as an average actual fuel flow.

Kyllingstad discloses determining a leak using average actual fuel flow (Fig. 2, Paragraph [0074], curve 34 indicates reduction in average volume flow 36, as a result of leakage; Paragraph [0038])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kyllingstad in Johnson and have the fuel flow be determined as an average actual fuel flow, and thereby accurately determine leak with reduced noise and erroneous variation in flow.

          Regarding Claims 2, 5 and 18. Kyllingstad disclose comparing the curve 34 to the baseline 36 (Fig. 2). Although Kyllingstad does not explicitly disclose calculating a first ratio based on the first current fuel flow and the first baseline fuel flow, and calculating a second ratio based on the second current fuel flow and the second baseline fuel flow, it would have been obvious to do so, since calculating said ratio is merely a mathematical representation of the comparison of the curve 34 to the baseline 36, and only requires routine mathematical skill in the art.

          Regarding Claims 3, 6 and 19. Johnson discloses triggering the fuel leak detection comprises at least one of triggering a first fuel leak detection associated with the first engine and triggering a second fuel leak detection associated with the second engine (Paragraph [0025])

          Regarding Claims 7, 8 and 20. Kyllingstad discloses determining a leak using average actual fuel flow (Fig. 2, Paragraph [0074], curve 34 indicates reduction in average volume flow 36, as a result of leakage; Paragraph [0038]). Johnson, meanwhile, discloses detecting leak between the engines as shown in Figure 11. Thus, Johnson, in obvious combination with Kyllingstad discloses (as explained below) the first fuel leak detection is triggered based on a determination that the following conditions are met: (a) the first ratio is above the second ratio (Claim 8: (a) the second ratio is above the first ratio); (b) an absolute value of a difference between the first ratio and the second ratio is above a first predetermined threshold; and  (c) a position difference between a first position of a first throttle controlling the first engine and a second position of a second throttle controlling the second engine is below a second predetermined threshold (Fig 11; Paragraphs [0025], [0030]. Note: Johnson discloses comparing the fuel flow and thrust (or throttle settings) of the first engine to the second engines to detect leaks. Kyllingstad, meanwhile discloses comparing the variation in average flow to the baseline average flow. Although the modified Johnson does not use ratios, said ratios merely are mathematical representation of the deviation of the current average fuel flow compared to the baseline average fuel flow. Additionally, with both engines operating at the same thrust setting, they should both be consuming the same fuel and consequently have the same baseline fuel flow. Thus, with the same average baseline fuel flow, comparing the said ratio as claimed merely amounts to comparing the deviations of the fuel flow of the engines to each other as shown in Johnson. Finally, the ratios being above other each other are merely describing the deviations of the fuel flows)

          Regarding Claim 9. Although Johnson does not explicitly disclose the first predetermined threshold is 10% and the second predetermined threshold is 0.3 degree, it would have been obvious to use said values, absent criticality, as it depends on the user’s criteria and preference. 

          Regarding Claim 10 and 11. Johnson discloses a predetermined reference operating conditions (Paragraph [0023]; engine thrust, altitude, airspeed, outside air temperature, etc obtained from the standard or handbook). Although Johnson does not explicitly disclose the conditions (a) the aircraft is in flight; (b) an altitude of the aircraft is between 20,000 feet and 51,000 feet; (c) a rate of change of the altitude is between - 400 feet/min and + 400 feet/min; (d) an air speed of the aircraft is between Mach 0.6 and Mach 0.94; 5 (e) fan speeds of the first engine and of the second engine is between 60% and 120% fan speed; and (f) a total air temperature (TAT) sensed by the aircraft is between — 60 Celsius degrees and + 40 Celsius degrees, and the period of time is 60 secs, it would have been obvious to use said operating conditions of the aircraft and the time period, absent criticality, based on the user’s criteria and preference. 

          Regarding Claim 12. Johnson discloses determining that the first mode of operation has been reached (Fig. 11, both engine at cruise thrust? Yes) and up until determination that the first mode of operation has been reached: accessing, a first pre-existing baseline fuel flow and a second pre-existing baseline fuel flow, the first pre-existing baseline fuel flow and the second pre-existing baseline fuel flow having been acquired during a previous flight of the aircraft (Paragraph [0006], obtaining predicted fuel flows; Paragraph [0024], use existing sensor data to predict the nominal flow; cruise fuel flow range from 4000 to 6000 lbs per hour); and triggering the fuel leak detection based on an analysis of the first pre-existing baseline fuel flow, the first current fuel flow, the second pre-existing baseline fuel flow and the second current fuel flow (Paragraphs [0006], [0023], [0024], comparison of the predicted to the actual fuel flow and deviation from the comparison possibly indicating leakage)

          Regarding Claim 13. Johnson discloses triggering the fuel leak detection comprises at least one of triggering a first fuel leak detection associated with the first engine and triggering a second fuel leak detection associated with the second engine and wherein the analysis of the first pre-existing baseline fuel flow, the first current fuel flow, the second pre-existing baseline fuel flow and the second current fuel flow comprises:  calculating a third ratio based on the first current fuel flow and the first pre-existing baseline fuel flow; and calculating a fourth ratio based on the second current fuel flow and the second pre-existing baseline fuel flow ([0006], [0023], [0024], comparison of the predicted to the actual fuel flow and deviation from the comparison possibly indicating leakage for both engines)

           Regarding Claims 14 and 15. Kyllingstad discloses determining a leak using average actual fuel flow (Fig. 2, Paragraph [0074], curve 34 indicates reduction in average volume flow 36, as a result of leakage; Paragraph [0038]). Johnson discloses comparing the fuel flows of the engines to the predicted fuel flow ([0006], [0023], [0024]), as well as to each other (Fig. 11). Johnson, in obvious combination with Kyllingstad discloses (as explained below) the first fuel leak detection is triggered based on a determination that the following conditions are met: (a) the third ratio is above the fourth ratio (Claim 15: the fourth ratio is above the third ratio); (b) an absolute value of a difference between the third ratio and the fourth ratio is above a first predetermined threshold; and (c) a position difference between a first position of a first throttle controlling the first engine and a second position of a second throttle controlling the second engine is below a second predetermined threshold (Fig 11; Paragraphs [0025], [0030]. Note: Johnson discloses comparing the fuel flow and thrust (or throttle settings) of the first engine to the second engines to detect leaks. Kyllingstad, meanwhile discloses comparing the variation in average flow to the baseline average flow. Although the modified Johnson does not use ratios, said ratios merely are mathematical representation of the deviation of the current average fuel flow compared to the baseline average fuel flow. Additionally, with both engines operating at the same thrust setting, they should both be consuming the same fuel and consequently have the same predicted baseline fuel flow. Thus, with the same predicted average baseline fuel flow, comparing the said ratio as claimed merely amounts to comparing the deviations of the fuel flow of the engines to each other as shown in Johnson.)

          Regarding Claim 16. Although Johnson does not explicitly disclose the first predetermined threshold is 10% and the second predetermined threshold is 0.3 degree, it would have been obvious to use said values, absent criticality, as it depends on the user’s criteria and wishes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rivot, US-PGPUB 2010/0288883, “Method for detecting leaks in an aircraft engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/           Primary Examiner, Art Unit 2857